DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 27 October 2021 to the previous Office action dated 01 July 2021 is acknowledged. Pursuant to amendments therein, claims 1-8 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar (WO 02/03996 A1; published 17 January 2002; of record).
Rajkumar discloses a method for promoting in a patient a response requiring enhanced or elevated nitric oxide levels comprising administering to said patient an effective amount of a saponin-containing extract or fraction of a plant of the genus Bacopa and a pharmaceutically acceptable carrier and/or diluent (page 14 lines 5-9; claim 41) wherein the fraction is preferably obtained from Bacopa monnieri (page 27 lines 6-7; claim 53) wherein the actives are administered to a patient in compositions where they are mixed with a suitable pharmaceutically acceptable carrier and/or diluent (page 29 lines 28-30) wherein the agents are formulated using pharmaceutically acceptable carriers well known in the art into dosages suitable for oral administration in dosage forms such as tablets or liquids for oral ingestion by a patient to be treated (page 30 lines 18-22) wherein dosage amount may be adjusted individually to provide plasma levels of the active which are sufficient to maintain augmented nitric oxide levels (page 33 lines 19-20) wherein usual patient dosages of an extract are commonly 40-1500 mg/day (page 33 lines 26-28) wherein suitable carriers include sugars (i.e., food product), gelatin (i.e., food product), vegetable oils (i.e., food product), or water (i.e., beverage) (page 30 lines 22-25).
	Although Rajkumar does not specifically disclose an example of administration of oral daily dosage of a formulation as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Rajkumar as discussed above and to 
	Regarding the claimed recitation of “providing a quantity of bacopa monnieri and a quantity of consumable product”, the disclosure in Rajkumar as discussed above wherein bacopa monnieri extract or fraction is mixed with a suitable pharmaceutically acceptable carrier and/or diluent into dosages suitable for oral administration inherently requires providing a quantity of bacopa monnieri and a quantity of consumable product, given that the suitable pharmaceutically acceptable carrier and/or diluent is for oral administration and therefore must be a consumable product.
	Regarding the recitation of a daily dosage of 125-250 mg as in claim 6, the range disclosed by Rajkumar as discussed above of 40-1500 mg overlaps such claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 4, although Rajkumar does not specifically disclose a daily dosage of 125-250 mL, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize plasma levels of the active which are sufficient to maintain augmented nitric oxide levels in the .

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar as applied to claims 1-6 above, and further in view of Fealey et al. (WO 2014/083438 A2; published 05 June 2014; of record).
	Rajkumar is relied upon as discussed above.
	Rajkumar does not disclose saliva test strip as in claims 7-8.
	Fealey et al. discloses nitric oxide increasing nutritional supplements and methods (title) wherein nutritional supplements may be in tablet form with additives/entrainers/binders (i.e., excipients) (paragraph [0043]) wherein nutritional supplements may be in syrup (i.e., liquid) form with suspending agents (i.e., excipients) (paragraphs [0045], [0077]) wherein the compositions may be used in pharmaceutical drugs or formularies (paragraph [0082]) wherein the nitric oxide levels in a patient may be measured at a certain time after administering a nitric oxide increasing supplement via a saliva test strip about 15 minutes or about 2-3 hours after taking a nitric oxide increasing supplement (paragraph [0048]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rajkumar and Fealey et al. by using a saliva test strip to measure the nitric oxide levels in the patient about 15 minutes to 2-3 hours after administration of a nitric oxide increasing supplement/pharmaceutical/formulary as suggested by Fealey et al. in the prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Moreover, using such a saliva test strip necessarily requires first providing such a saliva test strip as claimed.

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Rajkumar does not disclose a heterogenous mixture of bacopi monnieri with consumable food items, beverages, cereals, or the like (remarks page 6).  In response, Rajkumar discloses heterogenous mixtures in that the formulations of Rajkumar include slurries (i.e., heterogenous mixture), suspensions (i.e., heterogenous mixture) and the like (page 30 lines 18-21), and Rajkumar discloses food products or beverages in that suitable carriers include sugars (i.e., food product), gelatin (i.e., food product), vegetable oils (i.e., food product), or water (i.e., beverage).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617